          Case 2:14-cv-04687-ER Document 362 Filed 01/27/21 Page 1 of 2


                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHRISTOS SOUROVELIS, et al.,              :     CIVIL ACTION
                                          :     No. 14-4687
            Plaintiffs,                   :
                                          :
     v.                                   :
                                          :
CITY OF PHILADELPHIA, et al.,             :
                                          :
            Defendants.                   :


                                   O R D E R

            AND NOW, this 27th day of January, 2021, upon

consideration of “Plaintiffs’ Consent Motion and Memorandum in

Support of Final Approval of Class Certification and Consent

Decree on the Courtroom Claims” (the “Injunctive Claims Consent

Decree”) (ECF No. 326), and after a hearing on October 14, 2020,

for the reasons stated in the memorandum filed on this same date,

it is hereby ORDERED that the motion to approve the Injunctive

Claims Consent Decree is GRANTED and:

            a.    The Court CERTIFIES the following settlement

classes as they meet the requirements of Federal Rules of Civil

Procedure 23(a) and 23(b)(2):

                  i. For purposes of the Third, Fourth, and Seventh

Claims for Relief in the Second Amended Complaint (the “First

Injunctive Class”), the settlement class shall consist of:

All persons holding legal title to or otherwise having a
legal interest in real or personal property: (i) which was the
subject of civil-forfeiture or return-of-property proceedings as
of August 11, 2012; or (ii) which had been seized on or after
August 11, 2012; or (iii) which was or will be the subject of a
forfeiture petition or a return-of-property, or related proceeding
       Case 2:14-cv-04687-ER Document 362 Filed 01/27/21 Page 2 of 2


in the Court of Common Pleas of Philadelphia County on or after
August 11, 2012.

               ii. For purposes of the injunctive portion of the

Sixth Claim for Relief in the Second Amended Complaint (the

“Second Injunctive Class”), the settlement class shall consist of:

All persons receiving a notice directing them to appear in, or who
appeared in, Courtroom 478 for forfeiture, return-of-property, or
related proceedings from August 11, 2012 until January 6, 2016.

          b.   The Court appoints Named Plaintiffs Christos

Sourovelis, Doila Welch, Norys Hernandez, and Nassir Geiger as

representatives for the First and Second Injunctive Classes.

          c.   Upon consideration of the factors in Federal Rule

of Civil Procedure 23(g), the Court appoints the Institute for

Justice and David Rudovsky, Esq. of Kairys, Rudovsky, Messing,

Feinberg & Lin as Class Counsel.

          d.   The Court APPROVES the Injunctive Claims Consent

Decree, including its permanent-injunction provisions, as fair,

reasonable, and adequate under Fed. R. Civ. P. 23(e)(2).

          e.   The Court retains jurisdiction over the Injunctive

Claims Consent Decree for a term of 18 months from the date of

this order, with the ability to extend the term of jurisdiction

based on a finding of substantial noncompliance.


          AND IT IS SO ORDERED.



                           /s/ Eduardo C. Robreno
                           EDUARDO C. ROBRENO, J.

                                    2
